                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE:                                                        Case No. 16-81703-BPC
                                                              Chapter 13
GLORIA JEAN LEE




                             Debtor (s)


PURSUANT TO LOCAL RULE 3007-1, THIS OBJECTION WILL BE TAKEN UNDER ADVISEMENT BY
THE COURT AND MAY BE RULED UPON UNLESS A PARTY IN INTEREST FILES A RESPONSE
WITHIN 30 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE SERVED UPON THE MOVING
PARTY AND, IN THE MANNER DIRECTED BY LOCAL RULE 5005 -1, FILED WITH THE CLERK
ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY
COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.

                                     TRUSTEE'S OBJECTION TO CLAIM
   COMES NOW, the Trustee, in the above-styled case, and objects to Court Claim #7 of Wilmington
Savings Fund Society. As grounds for said objection, the Trustee states as follows:

         The debtor(s) plan provided for the surrender of collateral to the creditor. The Trustee sent a
         written request to the creditor that the creditor amend its claim to reflect any proceeds
         realized upon disposition of the collateral. The creditor has not responded to this written
         request. The Trustee contends that a purpose would be served in the granting of this
         objection claim.

   WHEREFORE, the Trustee objects to Court Claim #7 of Wilmington Savings Fund Society, and
moves this Honorable Court to reduce the claim to the amount paid, with a balance of zero, and for any
such other relief as this Court deems proper.

    Respectfully submitted this Friday, October 2, 2020.
                                                                   Sabrina L. McKinney
                                                                   Chapter 13 Standing Trustee

                                                                By: /s/ Sabrina L. McKinney
                                                                   Sabrina L. McKinney
                                                                   Chapter 13 Trustee
Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone:(334) 262-8371
Fax:(334) 262-8599
Email: 13Trustee@ch13mdal.org




  Case 16-81703           Doc 97      Filed 10/02/20 Entered 10/02/20 16:03:07                 Desc Main
                                        Document Page 1 of 2
                                      CERTIFICATE OF SERVICE

    I, the undersigned, hereby certify that I have served copies of the foregoing Trustee 's Objection to
Court Claim #7 of Wilmington Savings Fund Society on the parties listed below by either electronic mail or
by First-Class U.S. Mail, postage prepaid and properly addressed, this Friday, October 2, 2020.


                                                                /s/ Sabrina L. McKinney
                                                                Sabrina L. McKinney
                                                                Chapter 13 Trustee
Copy to: GLORIA JEAN LEE
         WILMINGTON SAVINGS FUND SOCIETY
         AMERICA A CROSS




  Case 16-81703        Doc 97      Filed 10/02/20 Entered 10/02/20 16:03:07                Desc Main
                                     Document Page 2 of 2
